{¶ 1} The judgment of the court of appeals is affirmed on the authority of State v. Buehler, 113 Ohio St.3d 114, 2007-Ohio-1246, 863 N.E.2d 124.
Sherri B. Walsh, Summit County Prosecuting Attorney, and Richard S. Kasay, Assistant Prosecuting Attorney, for appellee.
David H. Bodiker, Ohio Public Defender, and John A. Bay, Assistant Public Defender, for appellant.
Moyer, C. J., Pfeifer, Lundberg Stratton, O’Connor, O’Donnell and Cupp, JJ., concur.
Lanzinger, J., dissents for the reasons stated in her dissenting opinion in State v. Buehler.